In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00223-CV
                  ___________________________

           ARON SMITH AND SANDRA SMITH, Appellants

                                   V.

ANTIGUA III PHASE FOUR HOMEOWNERS ASSOCIATION, INC., Appellee




               On Appeal from the 17th District Court
                      Tarrant County, Texas
                  Trial Court No. 017-322780-21


              Before Sudderth, C.J.; Kerr and Birdwell, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      On September 13, 2021, we notified appellants that the trial-court clerk—the

clerk responsible for preparing the record in this appeal—had informed us that

appellants had not arranged to pay for the record as the appellate rules require. See

Tex. R. App. P. 35.3(a)(2). In our notice, we warned appellants that we would dismiss

the appeal for want of prosecution unless, within ten days, appellants arranged to pay

for the clerk’s record and provided us with proof of payment. See Tex. R. App. P.

35.3(c), 37.3(b), 44.3. Ten days have passed, and Appellants have not made payment

arrangements or provided proof of payment. Accordingly, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.


                                                      Per Curiam

Delivered: October 7, 2021




                                           2